208 Ga. App. 679 (1993)
431 S.E.2d 468
GRISSON
v.
THE STATE.
A93A0030.
Court of Appeals of Georgia.
Decided May 24, 1993.
Darryl K. Brown, for appellant.
Kenneth W. Mauldin, Solicitor, for appellee.
COOPER, Judge.
Appellant was convicted of driving under the influence. In his sole enumeration of error, he argues that the trial court erred in denying his motion in limine to exclude the results of the State's breath test because he was denied his right to an independent test of his own choosing pursuant to OCGA § 40-6-392 (a) (3).
After a hearing on the motion in limine, the trial court found that appellant was afforded the opportunity to request an independent test, that he did request such a test, and that the independent test was performed as requested. Appellant argues that the evidence at the hearing was not sufficient to support these findings. However, *680 the hearing was not recorded. Error must be shown by the record rather than by brief, and "absent a transcript, `we must assume the ruling of the trial court is supported by the evidence.' [Cit.]" Odom v. State, 196 Ga. App. 293 (3) (396 SE2d 27) (1990). Accordingly, this argument is without merit and the judgment must be affirmed.
Judgment affirmed. McMurray, P. J., and Beasley, P. J., concur.